*474In re State of Louisiana — Department of Children and Family Services; — Other; Applying For Writ of Certiorari and/or Review, Parish of Sabine, 11th Judicial District Court Div. C, No. JV 2498; to the Court of Appeal, Third Circuit, No. 11-0065.
Granted in part. The portion of the court of appeal’s judgment reversing the termination of C.R.’s parental rights is vacated and set aside, and the judgment of the trial court is reinstated. In all other respects, the writ is denied. Based on our review of the record as well as correspondence from the court of appeal’s clerk’s office, we determined no appeal or answer to the mother’s appeal was filed on behalf of the child or C.R. In the absence of an appeal or answer to appeal filed on behalf of the child or C.R., the portion of the trial court’s judgment terminating C.R.’s parental rights became final, and the court of appeal was without authority to reverse or modify that portion of the trial court’s judgment. See. La.Code Civ. P. art. 2133; Matthews v. Consolidated Companies, Inc., 95-1925 (La.12/8/95), 664 So.2d 1191.